DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication to Badinelli 2011/0241881US in view of the US Patent Application Publication to Huang (2017/0150645US).
In terms of claims 1, 11, 12, Badinelli teaches a hardened optical platform (Figure 1-6) comprising: a hardened enclosure (Figure 5) including a door that when closed environmentally seals the hardened enclosure ([0046]); a first set including one of more modules (Figure 4: 100); a second set including one or more modules arranged substantially perpendicular to the first set (Figure 4: has a series of modules lines up vertical to each other or perpendicular to each other); and high-speed cabling interconnecting  (28 or [0041]) the first set to the second set ([0041]), the door being weatherproof thereby having no airflow internally from a surrounding environment ([0046]).
Badinelli does not teach wherein the hardened optical platform is passively cooled with the hardened enclosure and the door being weatherproof thereby having no airflow internally from a surrounding environment; wherein each module is enclosed with thermally conductive housing; and wherein one or more modules include a cage configured to receive a pluggable optical module.
Huang does teach wherein the optical platform is passively cooled (by a heatsink 61) within the enclosure (Figure 2: 61); wherein each module (7) is enclosed with thermally conductive housing (6, 61,62 and 63); and wherein one or more modules include a cage (2) configured to receive a pluggable optical module. It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the enclosure of Badinelli to include and thermally conductive housing and a cage along with a heat sink system to manage the thermal heating within the device. This modification will prevent the device from overheating during operation.
As for claim 2, Badinelli / Huang teaches the device of claim 1, wherein Badinelli teaches the high-speed cabling is twin axial cabling (See for example 28 or [0041]).
As for claim 4, Badinelli / Huang teaches the device of claim 1, the high-speed cabling is utilized in lieu of a backplane (Figure 4: see 28 or Figure 5).
As for claim 5, Badinelli / Huang teaches the device of claim 1, each module (100) in both the first set and the second set include cabling only on a faceplate (Figure 6: on the front face of mounting panel to components 100).
As for claim 6, Badinelli / Huang teaches the device of claim 1, the hardened enclosure has a rectangular shape (Figure 4-6), and wherein the second (100) set are arranged along a length of the hardened enclosure (Figure 6).
As for claim 7, Badinelli / Huang teaches the device of claim 1, wherein the hardened enclosure includes a length and a width (Figure 6), and wherein the second set are arranged along the length of the hardened enclosure (Figure 6: 18).
As for claim 8, Badinelli / Huang teaches the device of claim 1, wherein the second set generates more heat than the first set (100). The examiner considers this to a functional property of the device while the device is operational. The modules that are at reset or not operational will produce less heat than the ones that are hence the module of the device is capable of performing the function as claimed.
As for claim 9, Badinelli / Huang teaches the device of claim 1, the second set is configured to supply power to the first set ([0042] indicate that the wiring is capable of transmitting electrical signals thus providing or supply power to the modules which are interconnected to each other).
As for claim 10, Badinelli / Huang teaches the device of claim 1, the high-speed cabling is electrical cable, and wherein the first set further include optical ports ([0042] wherein wiring may contain both optical and electrical lines thus requiring optical ports for the optical fiber lines present).
As for claim 13, Badinelli / Huang teaches the device of claim 1, the hardened enclosure is configured to be any of pole-mounted, strand-mounted, mounted to an exterior of a building, and located in an outside plant cabinet ([0020]).
As for claim 17, Badinelli / Huang teaches the device of claim 1, wherein Huang teaches further comprising a temperature sensor (TEC Chip 31; [0140]) and circuitry configured to heat an interior of the hardened enclosure responsive to a predetermined temperature ([0140]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the enclosure of Badinelli to include and temperature sensor and circuity system to manage the thermal heating within the device. This modification will prevent the device from overheating during operation.

As for claim 18, Badinelli / Huang teaches the device of claim 1, further comprising a heat fins on an exterior portion of the hardened enclosure to move heat generated inside the hardened enclosure (Huang Figure 3). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the enclosure of Badinelli to include heating fins on the exterior side of the enclosure to dissipate the heat effectively for managing the thermal heating within the device. This modification will prevent the device from overheating during operation.
As for claim 19, Badinelli / Huang teaches the device of claim 1, further comprising a fiber and power access ports on an exterior portion of the hardened enclosure (Figure 4-6 wherein the cables can be electrical or optical [0041]).
In terms of claim 20, Badinelli teaches a method comprising providing a hardened optical platform (Figure 4-6) that includes a hardened enclosure including a door ([0046]) that when closed environmentally seals the hardened enclosure ([0046]); a first set including one of more modules (100); a second set (Figure 5: 100) including one or more modules arranged substantially perpendicular to the first set (100 are arranged vertical of each of other or perpendicularly); and high-speed cabling (28 or [0041]) interconnecting the first set to the second set ([0041]), the door being weatherproof thereby having no airflow internally from a surrounding environment ([0046]).
Badinelli does not teach wherein the hardened optical platform is passively cooled with the hardened enclosure and the door being weatherproof thereby having no airflow internally from a surrounding environment; wherein each module is enclosed with thermally conductive housing; and wherein one or more modules include a cage configured to receive a pluggable optical module.
Huang does teach wherein the optical platform is passively cooled (by a heatsink 61) within the enclosure (Figure 2: 61); wherein each module (7) is enclosed with thermally conductive housing (6, 61,62 and 63); and wherein one or more modules include a cage (2) configured to receive a pluggable optical module. It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the enclosure of Badinelli to include and thermally conductive housing and a cage along with a heat sink system to manage the thermal heating within the device. This modification will prevent the device from overheating during operation.

Claims 3, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Badinelli 2011/0241881US in view of the US Patent Application Publication to Huang (2017/0150645US) as applied to claim 1 above, and further in view of the US Patent Application Publication to Hussain 2018/0013511US.
In regards to claims 3, 14 and 15, Badinelli / Huang teach the device of claim 1. Badinelli / Huang do not teach wherein the modules are Time Division Multiplexed switch for data packet routing. 
Hussain teaches optical modules which can act as a switch within module network node for routing signals ([0034]) wherein the switches are Time Division Multiplexed switch for data packet routing ([0056]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to include a switch within the module that is capable of routing data packets. The time division multiplex optical switch ensures the optical network does not results in single point failure from data traffic ([0055]). This modification will result in a more efficient and effective optical network during operations.
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Badinelli 2011/0241881US in view of the US Patent Application Publication to Huang (2017/0150645US) as applied to claim 1 above, and further in view of the US Patent Application Publication to Wakileh 20100142908.
In Regards to claim 16, Badinelli and Huang teach the device of claim 1.
Badinelli and Huang do not teach wherein the module have a front cover of the door includes space and guides for fiber management and fiber splicing.
Wakileh teaches splice housing having a door (104) which includes spacing for fiber management and fiber spicing (Figure 2: 204). It would have been obvious to one ordinary skill in art before the effective filing date of the current application to modify the module to include a splicing module on the door surface which includes spacing for fiber routing and splicing management. This feature allows the module to routing path to be reconfigurable during installation and provide for more flexibility in term of routing designs or modifications.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication to Reagan 2005/0105873US teaches fiber distribution housing having splicing and fiber management along with modules for different optical network configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/SUNG H PAK/Primary Examiner, Art Unit 2874